Case 1:19-cv-12432-LTS Document 1-5 Filed 12/02/19 Page 1 of 25

EXHIBIT C
Case 1:19-cv-12432-LTS Document1-5 Filed 12/02/19 Page 2 of 25

ROCKLAND FIRE DEPARTMENT

P.O, BOX 542
360 Union Street
Rockland, MA 02370-0542

 

Scott F, Duffey, Chief Phone (781) 878-2123
David Wooley, Deputy Chief Fax (781) 982-0302

NOTICE OF CONTEMPLATED TERMINATION

July 20, 2017
First Class Mail, Certified Mail RRR, & E-Mail

 

Mr. Craig A, Erickson
56 Hatherly Road
Rockland, MA 02370

Dear Lieutenant Erickson:

Pursuant to G.L. c. 31, § 41 I am contemplating terminating you from permanent civil service
position of lieutenant. The specific reasons for this action are that you engaged in conduct
unbecoming of a Rockland Fire Lieutenant, specifically for the reasons listed below:

The specific incidents upon which this contemplated termination are based are as follows:

1, On March 10and 16, 2017, you were engaged in secondary employment on days you
were scheduled to work for the Rockland Fire Department, but were on paid sick leave.
You did not seek or receive permission or approval from the Fire Chief for this activity.
This conduct violates Rockland Fire Department Standard Operating Guideline — 15.03.

2. On or before April 2, 2017, you were cleared to return to duty by your treating physician.
You failed to notify the department and received sick pay for your scheduled shift on
April 3, 2017.

3. You were issued an order on March 13, 2017 not to deploy for your NDMS/DMAT
iraining while you were on sick leave, You were advised that doing so would constitute
abuse of sick leave. You deployed for NDMS/DMAT training on April 2, 2017 while
still on sick leave.

 
Case 1:19-cv-12432-LTS Document 1-5 Filed 12/02/19 Page 3 of 25

4. Following an investigatory interview on June 12, 2017, you were ordered to provide
documentation relating to when you were cleared for duty by your treating physician, as
well as payroll records from your secondary employer Industrial Rescue, and from your
federal NDMS/DMAT employment. The order was repeated to you on June 19, 2017, On
June 26, 2017, you were ordered to comply with the foregoing orders by July 6, 2017.
You have failed to provide any of the above information, despite multiple orders to do so.

5. You failed to report for duty or call in sick on June 28, 2017, as required under the Rules
and Regulations. Prior to this date, you had called in sick as required.

The foregoing conduct violates the following Rockland Fire Department Rules and Regulations
and Standard Operating Guidelines:

- Rockland Fire Department Rules and Regulations

1.1 — Disobeying general orders

1,2 — Insubordination

1.4 — Conduct unbecoming an officer

1.5 — Making false statements regarding illness

1,12 — Absent without leave

3.1 — Failure to report for duty

3.10 — Falsifying information and/or misrepresenting himself on department
reports and/or paperwork

ooco0o 0 ©

- Rockland Fire Department Standard Operating Guideline — 15.03 — Sick leave policy
(9/14/15) — Engaging in secondary employment without permission of Fire Chief, and
on days for which the employee receives sick leave from the Rockland Fire
Department.

In making the decision to recommend terminating your employment, I also considered your prior
record of discipline, which includes the following:

I, March 5, 2013: Verbal reprimand for failing to complete 39 departmental incident
reports;

2, March 29, 2013; Written reprimand for failing to provide the Town of Abington with
a mutual aid ambulance;

3. February 11, 2014: Written reprimand for excessive absenteeism thus jeopardizing
the Department’s ability to maintain appropriate levels of staffing;
Case 1:19-cv-12432-LTS Document1-5 Filed 12/02/19 Page 4 of 25

4, February 28, 2014: Written reprimand for safety violations that placed others on
scene at risk including freelancing on the fire ground without orders from the Incident
Command and failing to wear the appropriate safety equipment;

5. February 25, 2015: Written reprimand for conduct unbecoming a superior officer for
failing to properly direct his group on the fire ground at a mutual aid call.
Specifically, Lieutenant Erickson was unable to execute a clear order from Chief John
Nuttall of the Abington Fire Department with regard to venting a roof resulting in an
order from Chief Nuttall that Lieutenant Erickson not respond to any emergencies in
Abington until completing basic safety training:

6. March 15, 2016: Written reprimand for failing to obey orders with regard to the
completion and proper documentation of a written investigation form for Chief
Duffey;

7, March 15, 2016: Written reprimand for conduct unbecoming an officer for failing to
properly file incident reports;

8. December 28, 2016 — Forty-eight (48) hour unpaid suspension for failure to properly
supervise firefighters under his command.

In making the decision to move forward with the termination process, I did not consider your
recent thirty (30) day unpaid suspension, as that matter remains under appeal. Your recent
conduct demonstrates a complete disregard for clearly established Rules and Regulations and
Standard Operating Guidelines, You have also shown a contempt for clear and unambiguous
orders that were issued to you on multiple occasions. Your conduct should also be considered
deceptive and fraudutent insofar as you were receiving wages from other employers while
simultaneously receiving sick leave compensation from the Rockland Fire Department.

Given the seriousness of your recent conduct, I am recommending that you be terminated, as the
Town will show that there is more than sufficient evidence to support the finding that there is
just cause for your termination. You will be given a full hearing regarding the above conduct
before a hearing officer appointed by me. The hearing will take place at the following time and
location:

Date: August 8, 2017
Time: 9:00 AM
Location: Rockland Town Hall

I reserve the right to modify or amend these charges in the event that further information
regarding potential misconduct arises, In the event that the Town amends the charges, it will
provide proper notice to you in conformance with G.L. c. 31, Section 41.

Effective with receipt of this notice, you are being placed on paid administrative leave, You are
prohibited from entering the Rockland Fire Station without my express permission while on paid
administrative leave. You are not to perform any duties associated with your position as a
lieutenant in the Rockland Fire Department while you are on paid administrative leave.

 
Case 1:19-cv-12432-LTS Document1-5 Filed 12/02/19 Page 5 of 25

Enclosed please find copies of G.L. ¢. 31, §§ 41-45. Assuming you are represented by counsel,
please have your counsel contact Attorney John Clifford should you have any questions,

Sincerely,
Scott Duffey, pr
Fire Chief

Enclosures: G.L. c. 31, §§ 41-45
Disciplinary Record

 
Case 1:19-cv-12432-LTS Document 1-5 Filed 12/02/19 Page 6 of 25

GITH6, 2:39 PHA

En Print

Gonstal Laws: CHAPTER 51, Seclhn 4st -

 

PART Y ADMINISTRATION OF THE GOVERNMENT
TITLE LV CIVIL SERVICE, RETIREMENTS AND PENSIONS

CHAPTER 32 CIVIL SERVICE

Section 44 Discharge; removal; suspenolon; tranefer; aboiltion of office; reduction of rank or pay; healngs;
review . ,

 

 

 

 

 

o

Saction 47. Except for Just cause and except In accordance with the provisions of thls paragraph, a
tenured employee shall not be discharged, removed, suspended for a period of more than five days,
lald off, transferred from his position without his written consent if he has served as a tenured
employee since prior to October fourteen, nineteen hundred and sixty-elght, lowered In rank or
compensation without his written consent, nor his posilton be abolished, Before such actlon Is taken,
such employee shall be given a wrilten notice by the appointing authority, which shall Include the
actlon contemplated, the specific reason or reasons for such actlon and a copy of sections forty-one
through forty-five, and shall be given a full hearlng concerning such reason or reasons before the
appointing authorily or a hearing offloer designated by the appolniing authority. The appointing
authority shall provide such employee a wrillen notice of the {Ime and place of such haaring at least
three days prior to the holding thereof, except thal If the actlon contemplated Is the separation of
such employee from employment because of lack of work, lack of money, or abolition of position the
appointing authorify shail provide such employee with such notice at least seven days prior to the
holding of the hearlng and shall also include with such notice a copy of sections thirly-rilne and forty,
If such hearing Is conducted by a hearing officer, his findings shall be reported forthwith to the
appoiniing authorily for action. Within seven days after the filing of the report of the hearing officer,
or within fwo days after the completion ofthe hearing if the appointing authorily presided, the
appointing authority shall give to such employee a written notice of his decision, which shall state
fully and specifically the reasons therefor. Any employee suspended pursuant fo this paragraph shall
automatically be reinstated at the end of the first parlod far which he was suspended. In the case of
a second or subsequent suspension of such employee for a period of more than five days,
reinstatement shalt-be subject to the approval of the administrator, and ihe notice of contemplated
action given to such employee shall so state. If such approval Is withheld or denied, such employee
may appeal to the commission as provided In paragraph (b) of section two.

Aclvil service employee may be suspended for just catise for a period of five days or less without a
hearing prior to such suspension. Such suspension may be Imposed only by the appointing authorily
or by a subordinate to whom the appolnting authority has delegated authority to Impose such
suspensions, or by a chief of police or officer performing similar dulles regardless of title, or by a
subordinate to whom such chief or officer has delegated such authorlly, Within twenty-four hours

hllps-/mileolslatura.gov/ awe/Gonoreilowei/ParlllolW/Ghaplerst/Sections {Print Bagg told

 
Case 1:19-cv-12432-LTS Document 1-5 Filed 12/02/19 Page 7 of 25

Gonéral Laws: CHAPTEN a1, Section di Mi7N6, 239PH4

after imposing a suspension under this paragraph, the person authorized to Impose the suspension
shall provide the person suspended with a copy of sections forty-one through forty-five and with a
wiitten notice stating the specific reason or reasons for the suspension and Informing him that he
may, within forty-eight hours after the recelp! of such notice, file a wrilten request for a hearing
before the appointing authority on the question of whether there was just cause for the suspension.
If such request Is filed, he shall be given a hearing before the appointing authority or a hearing -
officer designated by the appointing authorlly within five days afler recalpt by the appointing
authority of such request. Whenaver such hearing Is given, the appolnting authority shall glve the
person suspended a written notice of his dectsion within seven days after the hearing. A person
whose suspension under this paragraph Is decided, after hearing, to have been without just cause
shall be deamed not to have been suspencad, and he shail be entitled to compensation for the
perlod for which he was suspended. A person suspended under this paragraph shall automatically
be relnstaled at the end of such suspension, An appointing authority shall not be.barred from taking
action pursuant (o the first paragraph of this section for the same specific reason or reasons for
which a suspension was made under this paragraph.

If a person employed under a provisional appointment for not less than nine months Is discharged
as a result of allagatlons relative to his personal character or work performance and If the reason for
such discharge Is to become part of hls employment record, he shalt be entitted, upon his request In
writlng, to an Informal hearing before hls appointing authority ora designee thereof within ten days
of such request, {f the appointing authority, after hearing, finds that the discharge was justified, the
discharge shall be affirmed, and the appointing authority may direct that the reasons for such
discharge become part of such person's employment record, Otherwise, the appointing authorlly
shall reverse such discharge, and the allegations against such person shall be stricken from such
record, The decision of the appointing authority shall be final, and notification thereof shall be made
In writing to such person and other partles concemed within ten days following such hearing.

Any hearing pursuant to this section shail be public if elther parly to the hearing files a written
request that it be public, The person who requested the hearing shall be allowed to answer,
personally or by counsel, any of the charges which have been made against him,

If tls the decision of the appointing authority, after hearing, that there was just cause for an action
taken agalnst a person pursuant to the first or second paragraphs of this section, such person may
appeal to the commission as provided In seciton forty-three,

Saturdays, Sundays and legal holldays shall not be counted In the computation of any period of time
specifled In this section.

Notice of any actlon taken under this section shall bo forwarded forthwith by the appointing authority

Nipad/mplegielaluro.gov/Lovis/GonmaL ys/Pony Tae W/Choplord tigectiond iPinl Pago? ofa

 

 
Case 1:19-cv-12432-LTS Document 1-5 Filed 12/02/19 Page 8 of 25

Ganoral Laws: CHAPTER Of, Section 44 SA7H(6, 2:89 PM

to the personnel administrator,

hilps-d/molegislaturo.gowLawa/ General aws/Parl/TiW/Chaplord /Secliond Print Pagesol$

 

 
Case 1:19-cv-12432-LTS Document1-5 Filed 12/02/19 Page 9 of 25

STAG, 2:39PM

a Print

Gorral Lava: CHAPTER 8), Section 41A

 

PART ¥ ADMINISTRATION OF THE GOVERNMENT
TYTLN AV CIVIL SERVICE, RETIREMENTS AND PENSIONS
CHAPTER 31 CIVIL SERVICE ; ‘

6 Poy ms tee

Saction AIA Disoharge, removal or suspension; hearing bofore dieinterasted hearing offfoer; review

 

 

 

 

 

Section 41A, Upon the request of the appolniing authority and-a tenured employee, who Is entitled
to a hearing pursuant to the first paragraph of section forty-one, a hearing before a disinterested
hearing officer, designated by the chairman of (he commission, may be held In lleu of a hearlng
before the appointing authority, Such hearing officer shall make findings of facts and may make
racommendations for decision to the commission. Following the decision of the commission, there
shall be no appeal pursuant to the provisions of section forty-three; provided, however, thal a
petition to review may be filed pursuant to the provisions of section forty-four. All requirements
relative to wriiten notice and the holding of hearings pursuant to this section shall be governed by

those set forth In sectlon forty-one.

hilps//raleglstature.qowLowa/Gendrall ewvs/Pa Mol W/Cheple (eecliondt MP dat Pago 1 off

 

 
Case 1:19-cv-12432-LTS Document 1-5 Filed 12/02/19 Page 10 of 25

Goiore Lowa: CHAPTER 31, Secion 42 MIVHNG, 240 PHA

wP Print

 

PART X ADMINISTRATION OF THE GOVERNMENT
TITLE AV CVI, SERVICE, RETIREMENTS AND PENSIONS
CHAPTER 31 CIVIL SERVICE

oe Oe ee nee art teeta seen eet tome.

Saction 42 Comptatnts; hoarlngs: Jurisdiction; filling of clvll notion

 

 

 

 

 

Section 42. Any person who alleges that an appointing authorily has failed to follow the
requirements of seclton forty-one In taking actlon which has affected hls employment or
compensation may file a complaint with the commission, Such complaint must be fied within ten
days, exclusive of Saturdays, Sundays, and fegal holidays, after sald actlon has been taken, or after
such person first knew or had reason to know of sald action, and shall set forth specifically In what
manner the appointing authority has falled to follow such requirements. If the commission finds that
the appointing authority as fallad to follow sald requirements and that the rights of said person
have been prejudiced thereby, the commission shall order the appointing authorily to restore sald
person to his employment Immediately wilhout loss of compensation or other rights.

A person who files a complaint under this section may at the same time request a hearing as to
whether there.was just cause for the action of the appointing authority in the same manner as If he
were a person aggrieved by a decision of an appointing authority made pursuant to all the
requirements of sectlon forty-one. In the event the commission determines that (he subject mattor of
such complaint has been previously resolved or Itigated with respect to such employee, In
accordance with the provisions of section elght of chapter one hundred and fifty E, or !s presently
being resolved In accordance with sald section eight, the commission shall forthwith dismiss such
complaint. If sale] complaint is denied, such hearing shall be conducted and a decision rendered as

provided by section forly-three, ©

The supreme Judiclal court or the superior court shall have Jurlsdiction over any clvil actlon for the.
reinstatement of any person alleged to have been Illegally discharged, removed, suspended, lald off,
transferred, lowered In rank of compensation, or whose olyll service position Is alleged to have been
illegally abolished, Such clvil action shall be filed within six months next following such alleged Megal
act, unless the court upon a showlng of cause extends such filing time.

httsv/malsgistature.gov/Lawa QoL awwPanvTHbIchaplers i/seolionsa/Pitit Pagotold

 

 
Case 1:19-cv-12432-LTS Document 1-5 Filed 12/02/19 Page 11 of 25

OY UPANG, ASST VPA

Sd Print

Genoml Laws: CHAPTER 81, Secon 43

 

PART Z ADMINISTRATION OF THE GOVERNMENT
TITLE TV CIVIL SERVICE, RETIREMENTS ANO PENSIONS
CHAPTER 34 GIVIL SERVICE

Saction 43 Hoaringe bofore commission

 

 

 

AOE Tea wy ene Amie ote th

 

 

 

Section 48. Ifa person aggrieved by a decision of an appointing authority made pursuant to section
forty-one shail, within ten days after receiving written notice of such decision, appeal in welling to the
commission, he shall be given a hearing before a member of the commission or some disinterested
person designated by the chalrman of the commission, Sald hearing shall be commenced in not less
than three nor more than ten days after filing of such appeal and shall be completed within thirty
days after such fling unless, in either case, both parties shail otherwise agree In a writing filed wilh
the commission, or unless the member or hearing officer determines, in his discretion, that a
continuance Is necessary or advisable. If the commission determines that stich appeal has been
previously resolved or litigated with respect fo such person, In accordance with the provisions of
section elght of chapter one hundred and fifly &, or is presently beIng resolved In accordance with
such section, the commission shall forthwith dismiss such appeal, if the decision of the appointing
authority Is based on a performance evaluation conducted In accordance with the provisions of
sectton six A and all rights to appeal such evaluation pursuant to section six C have been exhausted
or have expired, the substantive matter Involved In the evaluation shall not be open to
redetermination by the commission. Upon completion of the hearing, the member or hearing officar
shall file forthwith a report of his findings with the commission, Within thirly days.after the filing of
such raport, the commission shall render a written decision and send notlee thereof to all parties

conerned,

If the commission by a preponderance of the evidence determines that there was just cause for an
action taken against such person It shall affirm the actlon of the appointing authorily, otherwise It
shall reverse such actlon and the person concerned shall be returned fo his position without loss of
compensatton or other rights; provided, however, If the employee, by a preponderance of evidence,
establishes that sald action was based upon harmful error in the application of the appointing
authority's procedure, an error of law, or upon any factor or conduct on the part of the employee not
reasonably related to the fitness of the employee to perform In his position, said action shall not be
sustained and the person shall be returned to his position without loss of compensation or other
rights, The commission may also modify any penally Imposed by the appointing authority.

Any hearing ptirsuant fo this section shail be public if elther party so raquests In writing. The person —

hilps//nnlogtslnluro.gov/Laws/oncreLawa/Part/Mualv/oliplorst/SeollondgPdal Pogo 1 ot2.,

 
Case 1:19-cv-12432-LTS Document 1-5 Filed 12/02/19 Page 12 of 25

Gensrat Laws: CHAPTER 31, Section 43 MATHG, 2:41PM

who requested the hearing shail be allowed to answer, personally or by counsel, any of the charges
which have been made agalnst him.

The dectslon of the commission made pursuant to this section shall be subject to judiclal review as
provided In section forly-four,

Saturdays, Sundays and legal holidays shall not be counted In the computation of any perlod of tlme
specified In this eeotlon,

htipsd/omlooglstaturo.gov/Lawe/Genomit awa/Ponlmibiv/Chapters /Sechorss Print Pago? of2

 

 
Case 1:19-cv-12432-LTS Document 1-5 Filed 12/02/19 Page 13 of 25

SANG, 281 PM

ed Pant

Ganeras Lows: CHAPTER 3f, Section d4

 

PART I ADMINISTRATION OF THE GOVERNMENT

TITLE IV CIVIL SERVICE, RETIREMENTS AND PENBIONS
CHAPTER 31 CIVIL, SERVICE
Saation 44 Judlolal review

 

 

Hawes ste nee

 

 

 

 

Section 44, The commission may Institute appropriate proceedings th {he superior court for
enforcament of its final orders or decisions, Any parly aggrieved by a final order or decision of the
commission following a hearlng pursuant to any section of this chapter or chapter thirty-one A may
Institute proceedings for judiclal review In the superior court within thirly days after receipt of such
order or decision, Any proceedings in the superior court shall, insofar as applicable, he governed by
the provisions of sectlon fourteen of chapter thirly A, and may be instituted In the supertor court for
the county (a) where the partles or any of them reside or have their principal place of business
within the commonwealth, or (b) whore the commission has Its principal place of business, or (¢) of
Suffolk. The commencement of such proceedings shall not, unless specifically ordered by the court,
operate as a slay of the commission's order or decision,

ilpsu/mlentstaturo.gov/Laws/GenerlLavnPalymion/chaplers tseationd4Prtat , * Page tot

 
Case 1:19-cv-12432-LTS Document 1-5 Filed 12/02/19 Page 14 of 25

ON7/15, 2:41PM

Sd Print

Geno Laws: OHAPTEN 31, Section 45

 

PART ¥ ADMINISTRATION OF TRE GOVERNMENT
TITLE IV CIVIL SERVICE, RETIREMENTS AND PENSIONS

CHAPTER 32 CIVIL SERVICE

 

 

 

 

 

 

Section 45, A tenured employee who has incurred expense In defending himself agalist an
unwarranted discharge, removal, suspension, laying off, transfer, lowering In rank or compensation,
or abolition of his position and who has engaged an altomey for such defense shail be relmbursed
for such expense, but not to exceed two hundred dollars for attorney fees for each of the following:
(t) a hearing by the appointing authority; (2) a hearing pursuant to sectlon forty-two or forly-three;
(3) a judiclal review pursuant to seatlon forty-four; and not to exceed one hundred dollars for each of
the following: (1) summons of witnesses; (2) cost of stenographic transcript; (3) any other necessary
expense incurred In such defense.

Any person seeking such relmbursement shall file with his appalnting authority a wrilten application
therefor within thirly days after final disposit(on of his Gase, The appointing authority shall, within
thirty days after receipt of such application, pay such relmbursement from the same source as that
from which the salary of the person seeking tho reimbursement is pald, but only upon recalpt of
satlafactory proof that such expenses were actually incurred far the purposes set forth In this

section,

Salurdays, Sundays, and legal holidays shall not bé counted in:the computation of any tlne perlod
specified In this section.

hilpsy/matagtstatpre.gowLaws/GendrelLews/PalUTibesV/Chaplordt/Seoliondéeipant . Pago tof {

 
Case 1:19-cv-12432-LTS Document1-5 Filed 12/02/19 Page 15 of 25

ROCRLAND RRR DEPARTMENT
PO. BOX $42

460 Union Street
Raclhand, MA 62370-0542

 

. Scott & Duley, Chie? Phone (781) 878-2123
William A. Pergusan, Depaiy Chief Fax (781) 982-0302
March 5, 2013
Mr, Craig Erickson
83 Pacific Street

Rockland, Massachusetts 02370
Re: Verbal Reprimand
Dear Mr. Exickson,

This letter is to serve as a record of the verbal reprimand you received on this date,

You received a verbal reprimand for violation of the Rules and Regulations of the
Rockland Five Department (dated January 1, 2011), Section 3.7 for failure to complete 39
departmental incident reports for the dates ranging January 1, 2012 through March 5,
2013.

A copy of this letter shall be placed in your personnel file for a period of 1 year in
accordance with Section 4,8(a) of the Rules and Regutations of the Rockland Fire
Department (dated January 1, 2011).

Respectfully,

Scott F, Duffey
Chief of Department
Case 1:19-cv-12432-LTS Document 1-5 Filed 12/02/19 Page 16 of 25

ROCKLAND FIRE DEPARTMENT
P.O, BOX S42

360 Union Strzet
Roekfand, MA 02370-0542

 

Scott F Duley, Chief” Phone. (781) 878-2123
William A, Ferguson, Deputy Chief? Pax (781) 982-0302
March 29, 2013

Mr, Craig Erickson
83 Pacific Street
Rockland, Massachusetts 02370

Re: Written Reprlmand — Missed Mutual Aid
Dear Mr. Erickson,

This shall serve as a written veprimand for your actions on the morning of December
26, 2012. At approximately 05:32 Hours on December 26, 2012 you failed to provide the
Town of Abington with a mutual ald ambulance upon their request when the Rockland
Fire Department Ambulance was available to respond. Your actions could have resulted
in a breakdown of the mutual aid system Rockland relies heavily upon. Furthermore,
your actions on the morning of December 26, 2012 violate sections 1.14, 1.18 ond 2.2 of
the Rules and Regulations of the Rockland Fire Department (Dated January 1, 2011).

On December 31, 2012 and January 9, 2013, in response to written, investigative
questions, you wrote that you immediately realized your error and attempted to remedy
this by placing 2 telephone calls. After a long and thorough investigation I have been
unable to confirm if these telephone calls were placed. Since your written responses
were made under the pains and penalties of perjury, I am assuming that these responses
are truthful. Therefore, due to your altempts to immediately remedy the situation you are
receiving a written reprimand only,

This letter of reprimand shall be permanently placed in your personnel file,

Respectfully,

Scott F, ae PA
Chief of Departinent."

I, Craig A, Erickson, confirm that I have received and read this letter of reprimand.

Coasslat Eh X24 /b 3.

Signature” Date

 

 
Case 1:19-cv-12432-LTS Document1-5 Filed 12/02/19 Page 17 of 25

BOCKLANG HIRE DEPARTMENT

P.O. BOX 542
360 Union Street
Rockland, MA 02370-0542

 

Svat ( Duftey, Chief’ Phone (781) 378-2123
Wiltiam A, Ferguson, Deputy Chief” Fax (781) 982-0202
February 1), 2014
Mr. Craig Byickgon
83 Pacific Street

Rockland, Massachusetts 02370
Rey Written Reprimand— Sick Thme
Dear Mr, Erickson,

On November 18, 2013, a meeting was held with you and your union representative in my office.
During that meeting, you were provided information regarding your excessive use of sick leave.
At that meeting, you had used 12 shifts for the perlod of July 1, 2013 through the date of the
necting, Since that tine you have used 18 more shifts. As I noted during our first meeting
regarding this subject, your excessive absenteeism for this year is part of a pattern going back at
least three years. During that time, your use of sick leave has far exceeded the average for all
Rockland firefighters.

At this time, you are receiving a written reprimand for excessive absentecism for this year. As
the collective bargaining agreement grants each firefighter fifteen (15) days per year, your current
absenteeism is, by the definition in that agreement, excessive, This level of absenteeism Is
disruptive to the Fire Departmont, and jeopardizes our ability to maintain appropriate levels of
staffing, You recently called in sick (itetdent over door) which I consider to be frivolous,
espeolally considering your already excessive use of sick leave.

Your poor attondance serves o& 4 poor example for the firefighters assigned to your command,
‘You should be aware that your poor attendance will be considered as part of your performance for
aby promotional opportunities; therefore, it is in your best interests to improve in that aren, I will
be monitoring your attendance and use of sick Jeavo closely going forward,

This weltten reprimand shat} serve as notice that a failure to improve your attendance may result

in more sertous disciplinary action, including, but not limited to suspension without pay, and
ultimately termination, If you have any questions or concerns, please feel free to contact me,

This letter of reprimand shalt be permanently placed in your personnel file,

Respectfully,

Chief of Depariment

I, Craig A, Brickson, confirm that I havo received and read this letter of reprimand.

bilih— bluli¢
Slgnature ate

 

 
Case 1:19-cv-12432-LTS Document 1-5 Filed 12/02/19 Page 18 of 25

ROCKLAND FIRE DEPARTMENT

P.O. BOX 542
360 Union Street
Rackland, MA 02370-0542

 

Scott Duffey, Chief” Phone (784) 878-2123
William A. Perguson, Deputy Chief Fax (781) 982-0302
February 28, 2014
Mr, Craig Brickson
83 Pacific Street

Rockland, Massachusetts 02370
Re: Written Reprimand — February 4, 2013 — 109 Market Street Incident
Dear Mt. Erickson,

On February 4, 2014, you responded to an incident located at 109 Market Street. This
Incident evolved from an electrical supply problem thal created a smoke condition
throughout the building.

On February 5, 2014, Captain Thomas Heaney addressed a letter to me with concerns of
actions you had taken al the Market Street Incident, The two issues raised by Captain
Heaney that troubled me the most were the accusatlons of you freelancing on the fire
ground aid your failure to properly wear your self-contained breathing apparatus. After
discusslons with Deputy Chief William Ferguson and Captain Heaney I have concluded
that your actions could have placed yourself and all fire deparlment personnel on scene at
risk,

From the interviews I conducted, tt appears you took it npon yourself to move to areas-of
ihe building and also within the building’s complex without orders from the Incident
Commander and without alerting the Incident Commander of your movement, This is
considered freelancing and 18 a prohibited practice within the Rockland Fire Department,
Your freelancing caused you to become separated from your assigned crew (Rockland B-
1 with Margolis and Oshry) which could have led to a breakdown in the Incident
Command and Accountability systems we rely on. While Firefighters Osluy and
Margolis are capable firefighters, yout freelancing led to a breakdown In the operations
of the department causing at least one of these members to seek leadership elsewhere,

At some point ducing this incident, Captain Heaney reports that he had to order you to
adjust your SCBA which was not being worn properly, This is not the first incident
which you have Improperly worn your SCABA, On December 5, 2013, after an incident
at the Jefferson School, Captain Thomas Heaney verbally counseled you on the
appropriate use and wear of the SCBA, Also, During a Department Officer’s meeting
held on October 3, 2013, which you were present, the-appropriate use and wearof SCBA
for all department personnel was discussed, You have had prior training on the use of the
SCBA and why it should be worn properly. ‘Your failure to properly: wear the SCBA
could have led to you belng hung up or trapped on debris and pleoing you and those

assigoed to you in danger,

 

 
Case 1:19-cv-12432-LTS Document 1-5 Filed 12/02/19 Page 19 of 25

You are receiving a written reprimand for the above noted safety violations, Your
actions on the evening of February 4, 2014 aro considered detrimental to the safety of
yourself and those working around you, These actions will not be tolerated!
This letter of reprimand shall be permanently placed in your personnel file,
Respectfully,

Ath.
Scott. F. Duffey
Chief of Departinen
I, Craig A, Erickson, confirm that | have received and read this letter of reprimand.

bi bEL/ — MAS/) KA

Signattre Date

 
Case 1:19-cv-12432-LTS Document 1-5 Filed 12/02/19 Page 20 of 25

ROCKLAND ERE DEPARTMENT
P.O, BOX 542
363 Union Street
Rockkind, MA 02370-0542

 

Seatt F, Duffey, Chief Phone (781) 878-2123
William A, Ferguson, Deputy Chief Fas (780) 982.0302
February 25, 2015

Mr. Craig Brickson
56 Hatherly Road
Rockland, Massachusetts 02370

Re: Written Reprimand
Dear Mr, Evickson,

You are receiving a written reprimand regard ing your recent performance, which |
consider to be conduct unbecoming a superior officer, Specifically you are being
reprimanded for your conduct during an incident where you failed to properly direct your
group on the fire ground at a mutual aid call, Attached you will find a copy of a letter
recelved from Chief John Nuttall of the Abington Fire Depattment, In that letter, Chief
Nuttall expresses concerns regarding your actions at an Abington fire on January 8, 2015,
Tinet with Chief Nuttall to Investigate the allegations in his letter and also spoke with the
Whitman Fire Chief, who was also at the scone of the January 8" fire, Ihave also met
with you and the Rockland firefighters who responded with you as part of my
investigation into these allegations; After investigating these allepations, I cannot
understand why you wete unable to execute a clear and direct order from Chief Nuttall,
specifically with regard to venting the.roof. I was-at a loss to explain to Chief Nuttall why
the seitior Heutenant In this department did not know that the ladder truck should not be
parked on the lawn, or how to properly vent a roof.

A ranking officer with your training and experience should certainly lave been able to
understand aud execute a basic order without the questions that occurred. Your leadership
failures were of a sufficiently serious nature that Chief Nuttall believes your presence
places his firefighters at'risk, and jeqpardizes the, mutual aid relationship that Roctdand
has enjoyed with Abington for decades,

This written reprimand must be viewed in the contoxt of a prlor wiltten reprimand for
your condubt on the fire ground at a February 4, 2014 incident of Market Street. In that
incident you engaged in conduct that jeopardized your safety and the safety of firefighters
under your command. As a lieutenant, I expect that you will direct those under your
command in.accordance with established fire suppression and safety procedures, as-well
as orders issued to you:by-superlor officers, You have stated to Mme On more-than one

oe
*

 
Case 1:19-cv-12432-LTS Document 1-5 Filed 12/02/19 Page 21 of 25

occasion that you have superior training in incident command and fire suppression
tactics. [ cannot reconcile your training and experience with your abject failure to
properly direct your crew or adhere to the standards that are eritical to protect youself,
your crew, and the public.

I consider all of the above conduct to constitute performance that falls far short of what I
expect from a ranking officer, You have failed on two occasions to perform your duties in
an emergency situation. This most recent incident has caused the fire chicf ina
neighboring community to question whether the Rockland Fire Department can be relied
upon for mutual aid. For many decades we have relied upon our rutual ald partners,
particularly the Abington Fire Department. I will not allow your conduct or the conduct
of any member of this Department to jeopardize that relationship, You will be held
accountable for your actions, whether they occur while wotking in the Town of Rockland
or they occur when serving another community in a mutual aid situation,

This is your second warming for conduct that jeopardizes your safety and the safety of
others. In both situations, you failed to direct your subordinates according to established
procedures, and engaged in conduct unbecoming a ranking officer of this Department.
Going forward, you will be expected to conduct yourself in a manner consistent with
your rank in emergency situations, If you are unable to consistently meet your
leadership responsibilities, you will be subject to further disciplinary action. That action
may include suspensions without pay and/or demotion from the rank of lieutenant.

This letter of reprimand shall be permanently placed in your personnel file,
Respectfully,

~
Scott F, yO

Chief of Department

1, Craig A. Brickson, confirm that I have received and read this letter of reprimand,

Cres, BA alasfe

Signature Date

 

 

 
Case 1:19-cv-12432-LTS Document 1-5 Filed 12/02/19 Page 22 of 25

ROCKCLANID MIRE DEPARTMENT
P.O. BOX 512

360 Onion Street
Roekland, MA 02370-1442

 

Scott F, Dultey, Chigf" Phone (784) 878-2123
Davict Wooloy, Deputy Chief Fax (781) 982-0302

Maroh 15, 2016

Mr. Craig Erickson

56 Hatherly Road

Rockland, Massachusetts 02370

Re: Written Reprimand — Failure to obey orders

Dear Mt, Erickson,

On March 8, 2016 you were presented with a written investigation form to be returned to me.
The investigation form clearly ORDBRED you to hava it returned to the Office of the Fire Chief
by 08:60 on March 9, 2016. You failed to obey this order. Due to your failure perform your
dutlos as directed has resulted in you recelving this written reprimand. This conduct will not be
tolerated,

This written reprimand shall serve as notice that further failures to obey orders shalt result in
more serious disciplinary action, including, but not limited to demotion to a lower rank,
suspension without pay, aid ultimately termination, If you have any questions or concerns, please
feel free to contact me,

This letter of reprimand shall be permanently placed in your personnel file,

Respectfully,

Chief of Department

I, Craig A. Brickson, confirm that L have recaived and read this letter of reprimand,

ie Ais G.

Signature ’ Date

 
Case 1:19-cv-12432-LTS Document 1-5 Filed 12/02/19 Page 23 of 25

ROCICLAND BIRR DEPARTMENT
P.O. BOX 542

360 Union Street
Rockland, MA 02370-0482

 

Seutt f Dubioy, Chie” Phone (731) 878-2123
David Wooley, Depp Chief” Fas (781) 982-0302

March 15, 2016

Mr. Craig Erickson
56 Hatherly Road
Rockland, Massachusetts 02370

Re: Written Reprimand — Pailuve to properly file incident reports
Dear Mr. Erickson,

On December 24, 2105, a meeting was held with you and your union representative in my office.
Durlng that meeting, you wore verbally counseled on what was expeoted of how incident reports
from Rockland Fivo Department Officers were to be filed. After an investigation, which included
reviewing reports of afl Rooktand Fire Department Officers, it was found that you continue fo file
incident reports improperly in the Firchouso inoldent reporting software, You continue to use
improper incident codes and incident types while failing to make any attempts at using proper
English grammar {n the inoident narrative seotion of the reports. Your Jack of attention to detail In
theso reports directly reflects on your lack of caring for the position in which you hold within the
rank structire of the Rockland Fire Department. You are receiving this written reprimand for
failure to properly file incident reports as well as conduct unbecoming an officer of the Rockland
Fire Departinent.

This wrltten repriuinid shall serve as notico that a failure to improve your report writing duties
as a Fire Licutenant shall result ia more serious disolplinary action, including, but not limited to
demotion to a lower rank, suspension without pay, and ultimately termination, If you have any
questions oy cancers, please feel free to contact me.

This letter of reprimand shall be permanently placed in your persomel file,

Respectfully,

i

Scott F. Duffey
Chief of Department

I, Craig A. Brickson, confirm that I have received and read this letter of reprimand,

AC . Pit Th.
uh f sit J i —

 
Case 1:19-cv-12432-LTS Document 1-5 Filed 12/02/19 Page 24 of 25

ROCKLAND FIRE DEPARTMENT

P.O, BOX 542
360 Union Street
Rockland, MA 02370-0542

 

Scott F, Duffey, Chief” Phone (78)) 878-2123
David Wooley, Deputy Chief” aux (785) 982-0302
NOTICE OF SUSPENSION

 

Via Hand Delivery
December 28, 2016

Mr. Craig A. Erickson
56 Hatherly Road
Rockland, MA 02370

Dear Lieutenant Etickson:

This letter serves as official notice that the Town of Rockland (“Town”) has susperided you from
your duties as Lieutenant of the Rockland Fire Depatiment for your actions onthe evenings of
October 31, 2016 and November 2, 2016,

On December 14, 2016, pursuant to G.L. c. 31, § 41, the Town conducted a hearing before
Hearing Officer Allan Chiocca to deterinine ‘whether just cause oxisted to suspend you for
conduct unbecoming.a fire lieutenant in relation to Rockland Fire Departnient Incideit Numbers
16-2671 and 16-2688.. Please find enclosed the Findings and Recommendations of the Heating
Officer.

Based upon the recommendations of the hearing officer and pursuant: to G.L. ¢. 31, § 41, 1 am
issuing you an unpaid suspension from your position of Fire Lieutenant for a period of forly-
eight -(48) hours or four (4) shifts of scheduled duty. Said suspension will begin at 8:00 a.m, on
January 3, 2017 and remain in effect through 7:59 a.m, on January 6, 2017, You are hereby
ordered to reffain from all Rockland Fire Department duties and official activities. You will not
be eligible for overtime shifts, call back, substitute shifts, details, or any other Job related duties
during the period of your suspension,

It will be your responsibility to make up any unpaid payroll deductions that occur as a result of
this suspension. You can contact Town Treasurer John Ellard with any payroll related questions,

Failure to show immedlate and sustained improvement in behavior or performance may-result in
further disciplinary action up to and including demotion oy termination,

 
Case 1:19-cv-12432-LTS Document1-5 Filed 12/02/19

Enclosed please find copies of G.L. 0. 31, §§ 41-45.

This letter shall be permanently placed in your porsonnel folder,

Sincerely,

Aeot Lf

Scott Duffey,
Chief of Department /Appointing Authority

Enclosures: Hearing Officers Findings aid Recommendations
GL, o. 31, §§ 41-45

Page 25 of 25

 

 

 
